Citation Nr: 1825920	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  05-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an organic heart disorder other than coronary artery disease (CAD), to include as secondary to a service-connected disability, for substitution purposes. 

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound, for substitution purposes.  

3.  Entitlement to an increased rating for bronchial asthma, evaluated as 60 percent disabling since January 13, 2006, for substitution purposes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for substitution purposes.

5.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  He died in August 2014.  The appellant in this case is seeking Department of Veterans Affairs (VA) benefits as the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by Department of Veterans Affairs Regional Offices.  A December 2004 rating decision issued by the Regional Office (RO) in Detroit Michigan continued a 30 percent rating for bronchial asthma and denied the petition to reopen the claim for service connection for organic heart disease.  In a January 2006 rating action, the RO increased the disability evaluation for the service-connected asthma to 60 percent, effective from January 13, 2006.  As this rating was not the maximum rating available, this issue remained in appellate status.   Further, in November 2007 and July 2009 rating decisions, the Detroit RO denied a TDIU.  

Personal hearings were held in November 2005 and May 2008 at the Detroit RO before the Decision Review Officer (DRO). The Veteran testified at both these hearings, and transcripts of the testimony provided are in the record. 

In a December 2010 decision, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for an organic heart disorder had been received and reopened the Veteran's claim.  However, the Board denied service connection for an organic heart disorder on the merits, and further denied a disability rating greater than of 30 percent prior to January 13, 2006, as well as a disability rating in excess of 60 percent on and after January 13, 2006, for the Veteran's service-connected bronchial asthma.  The Veteran appealed the Board's decision to the Court.  In August 2011, the Court vacated the part of the Board's decision that denied service connection for an organic heart disorder other than CAD, as well as the portion of the decision which denied a disability rating in excess of 60 percent for the service-connected bronchial asthma on and after January 13, 2006.  The Court then remanded the matter for proceedings consistent with the Joint Motion for Partial Remand (Joint Motion) filed in this case.  

Subsequently, in February 2012, the Board remanded the issues of service connection for an organic heart disorder and a rating in excess of 60 percent for bronchial asthma since January 13, 2006 for further development consistent with the Joint Motion.

In a February 2013 rating decision, the RO in Detroit, Michigan denied SMC.  In October 2015, the RO in Milwaukee, Wisconsin denied service connection for the cause of the Veteran's death.  

In December 2014, the appellant submitted a request to be substituted as the appellant with respect to pending service connection claims.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, in March 2017, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  


FINDINGS OF FACT

1.  On January 2, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for organic heart disorder other than CAD, to include as secondary to a service-connected disability, for substitution purposes, is requested.

2.  On January 2, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to SMC based on the need for aid and attendance or being housebound, for substitution purposes, is requested.

3.  From January 13, 2006, the Veteran's bronchial asthma was productive of  FEV-1 of less than 40-percent predicted.

4.  Effective January 13, 2006, the Veteran's service-connected bronchial asthma, now diagnosed as asthma-COPD overlap syndrome (ACOS) has been awarded a maximum 100 percent rating.

5.  The Veteran's death certificate lists the cause of death as atherosclerotic heart disease, hypertension and diabetes mellitus, type II.  Chronic obstructive pulmonary disease (COPD), congestive heart failure and renal disease were also listed as significant conditions contributing to the Veteran's death.  

6.  The Veteran's service connected bronchial asthma, now diagnosed as ACOS, substantially contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of service connection for organic heart disorder other than CAD, to include as secondary to a service-connected disability, for substitution purposes, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to SMC based on the need for aid and attendance or being housebound, for substitution purposes, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  From January 13, 2006, the criteria for a disability rating of 100 percent for bronchial asthma, now diagnosed as ACOS, for substitution purposes, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code 6602 (2017).

4.  The claim of entitlement to a TDIU is moot.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).

5.  The criteria for service connection for the cause of Veteran's death are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §  20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for organic heart disorder other than CAD, to include as secondary to a service-connected disability, for substitution purposes, and entitlement to SMC based on the need for aid and attendance or being housebound, for substitution purposes.  Hence, there remain no allegations of errors of fact or law for appellate  consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II. Duties to Notify and Assist

With respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  See 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  

III.  Increased Rating for Bronchial Asthma

The appellant seeks an increased rating for his bronchial asthma, for substitution purposes, which was evaluated as 60 percent disabling from January 13, 2006.  

Under Diagnostic Code 6602, pertaining to asthma, bronchial, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  The Board notes that Diagnostic Code 6602 is not among the diagnostic codes noted under 38 C.F.R. § 4.96 (d).

The Veteran was afforded a VA examination in January 2006.  The Veteran reported that he had not seen a physician about his asthma for one year and that he had relief from his inhalers.  The Veteran's FEV-1 was 45% predicted and his FEV-1/FVC ratio was 76% and normal.  The assessment was moderate restrictive ventilator impairment with no significant bronchodilator response.  

The Veteran was afforded another VA examination in September 2007.  The September 2007 VA examination report indicated that the pulmonologist found the test results inconclusive for asthma.  No significant obstruction was noted in the tests at that time.  The Veteran was noted to take corticosteroids intermittently, one week courses four times a year.  An addendum noted that the Veteran's FEV-1 percent was 47% and the FEV-1/FVC ratio was 91%.  

In October 2007, his FEV-1 percent was 40% with no response to bronchodilators and the FEV-1/FVC ratio was 73%.  The impression was no significant obstruction noted.  There was an almost significant response to bronchodilators suggestive reactive airway disease/asthma.  There was restrictive ventilator defect partially extrathoracic with possible intrathoracic component.  

In February 2011,  FVC was 37%, FEV1 was 38 percent and FEV1/FVC was 74 percent.  In March 2011, the Veteran's FVC was 35% with 11% decrease post-bronchodilator and FEV-1 was 41% with 8% decrease post bronchodilator.  A July 2011 showed severe obstruction as seen on the PFT from 2008 with the most recent PFT being incomplete.  Significantly, an August 2011 clinical record noted that the Veteran qualified for home oxygen during ambulation.  In October 2011, his FVC was 36%, his FEV-1 was 44%, and his FEV-1/FVC ratio was 84%.  A January 2012 clinical record noted that the Veteran's dyspnea was multifactorial and due to congestive heart failure and COPD.  The examiner observed that he had mixed obstructive and restrictive defect.  

The Veteran was afforded another VA examination in May 2012.  The examiner noted that clinical records showed a diagnosis of COPD as opposed to bronchial asthma.  The Veteran used an inhaler daily, but did not use corticosteroid medication.  He did require the use of oral bronchodilators and outpatient oxygen therapy.  His FVC was 34 percent, his FEV-1 was 36 percent, and his FEV-1/FVC ratio was 105 percent.  The examiner found that the FEV-1/FVC ratio most accurately reflected the Veteran's level of disability.   

A March 2014 clinical record showed an assessment of COPD and noted that PFTs from 2011 showed severe restrictive and obstructive disease pattern.  

A VA opinion was obtained in April 2014.  This examiner indicated that there was no direct evidence of obstructive lung disease as the data was inconsistent.  The two primary methods of defining obstructive lung disease is by an FEV/ FVC ratio of less than 70% on PFTs and evidence of coving.  On the PFTS in 2011 (done 9/26/2011, MD read 10/11/2011) the ratio is 84%.  On the 2008 PFTs (done 12/23, read same day) the data are the same, and interpreted as "Restricted [not obstructive] ventilator defect."  There is coving on each PFT loop, which is suggestive of obstruction.  While there exists indirect evidence of obstruction (CXR, RV/ TLC ratio), these are not themselves specific for nor diagnostic of obstruction.  All but one of the PFTs was reported to meet ATS criteria for quality.  The Veteran had moderate restriction on PFTs, which was not consistent with asthma.  The examiner found no airway reactivity or bronchodilator responsiveness, which were specific for asthma.  However, such did not rule out the presence of asthma, if the diagnosis exists.  Given the examiner's inability to confirm any diagnosis of obstruction, the examiner could find no objective physiologic evidence to support a worsening of obstruction.  

The examiner continued that while lung disease cannot be completely ruled out, it was their impression that the PFT abnormalities were mostly attributable to a combination of the Veteran's congestive heart failure and his obesity, and less likely due primarily to lung disease.  The Veteran's dyspnea was likely to be due to heart disease, with some lung disease as a possible, but not definite, contributing factor.  He had no obvious evidence that was diagnostic for obstructive lung disease.  However, he had other evidence of restrictive lung disease, which may be due to conditions other than asthma.  Review of the records reveals impaired MIP/ MEP, consistent with neuromuscular dysfunction, and this is supported by an abnormal EMG on 2/23/2011.  However, these are not typically associated with asthma in any known way.  

The Veteran did have hypoxia, evidenced on one of two ABGs.  However, the examiner could not attribute this finding to lung disease only, as hypoxia is a known part of CHF.  The examiner concluded that the next step might be a cardio-pulmonary exercise stress test to rule lung disease in or out.  As noted above, unfortunately, the Veteran died in August 2014 before any further testing could be accomplished.  

In support of the claim, the appellant submitted a December 2017 private opinion.  The examiner reviewed the medical evidence of record.  He noted that in the last decade, the Veteran's PFTS frequently demonstrated FVC and FEV-1of less of than 40% predicted value and as a whole, the Veteran's PFTs from his time period clearly indicated extreme pulmonary dysfunction, especially taking into account the Veteran's subjective symptoms of severe dyspnea, wheezing and shortness of breath even on mild exertion.   

The examiner continued that after given the ongoing confusion and inconsistency in the Veteran's pulmonary testing and proper respiratory diagnosis, it was more likely than not that the Veteran had actually been suffering from both asthma and COPD.  He cited to a January 2012 clinical record that supported this finding, the examiner continued that these diseases are recognized as overlapping diseases with the currently accepted terminology being asthma-COPD overlap syndrome (ACOS).  The examiner indicated that the Veteran had ACOS.  The examiner continued to note that several studies indicate that asthma is clearly a risk factor for development of COPD.  The examiner concluded that the Veteran's in-service asthma more likely than not directly contributed to the development of ACOS.  This diagnosis was supported by the results of multiple PFTS that demonstrate variable amounts of bronchodilator responsive restrictive lung disease patterns.  These type of patterns, as well as clinical symptoms, are consistent with ACOS.  

Initially, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996).  As such, even though medical examiners at times have attributed the Veteran's respiratory symptoms to nonservice-connected disorders, given that the symptoms have not been distinguished, in light of Mittleider, the Board will consider all of the Veteran's respiratory symptoms as related to his service-connected bronchial asthma.  

Based the evidence of record and when resolving the reasonable doubt in favor of the appellant, the Board finds that a 100 percent rating from January 13, 2006 under Diagnostic Code 6602 for the Veteran's bronchial asthma, now diagnosed as ACOS, is warranted.  In this regard, the evidence documents FEV-1 of less than 40 percent predicted value on numerous occasions during the course of the appeal.  The Veteran's statements prior to his death and his wife's statements also document severe respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Importantly, the private examiner also opined that in the last decade, the results of studies demonstrated an FEV-1 of less than 40 percent predicted and as a whole the evidence showed extreme pulmonary dysfunction.  The Board also finds it significant that under 38 C.F.R. § 4.97,  Diagnostic Code 6604 for COPD, which the examiner determined was associated with the Veteran's asthma, a 100 percent rating is warranted when outpatient oxygen therapy was required.  Again, clinical records document the use of oxygen therapy by the Veteran.  

In sum, the Board finds that a 100 percent rating for bronchial asthma now diagnosed as ACOS, is granted, effective January 13, 2006.  As a 100 percent rating, is the maximum rating allowed, a higher rating is not available.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV. TDIU

The present appeal also includes the issue of entitlement to a TDIU from January 13, 2006, for substitution purposes.  The appellant has asserted that prior to his death, the Veteran's service-connected bronchial asthma rendered him unable to follow substantially gainful employment from January 13, 2006.   However, in this decision, a 100 percent scheduler rating for his bronchial asthma has been awarded from January 13, 2006, the entirety of the appeal period.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent scheduler rating was awarded for the same period).  

Nevertheless, the Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C. § 1114(s).  Thus, under Bradley, even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.  In this case, the Veteran was also service-connected for a right knee disorder, evaluated as 10 percent disabling, and left ankle sprain, evaluated as noncompensable.  However, the appellant has never asserted that the Veteran was unemployable due to these disorders and the ratings for these disorders are not currently under appeal.  In other words, these disorders can never meet the criteria of having an additional disability evaluated as 60 percent or more.  Moreover, the appellant has also withdrawn the claim for SMC, for substitution purposes.  Thus, the holding in Bradley is inapplicable in this case.  In sum, the Veteran's claim for a TDIU is moot as he has been awarded a 100 percent rating for the entirety of the period where TDIU was under appeal.


V.  Service Connection for Cause of Veteran's Death

The appellant is seeking service connection for the cause of the Veteran's death.  She avers that the Veteran's service-connected asthma disorder caused and/or contributed to the disabilities that caused his death.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, , VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b) ;38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, as reflected on his death certificate, the Veteran died in August 2014 from atherosclerotic heart disease, hypertension and diabetes mellitus, type II.  COPD, congestive heart failure and renal disease were also listed as significant conditions contributing to the Veteran's death..  

The medical evidence of record is replete with conflicting medical opinions/findings as to whether the Veteran's service-connected bronchial asthma caused and or contributed to his heart disability, which caused his death.  

In March 2017, the Board requested a VA medical opinion from the Veterans Health Administration under VHA Directive 1602 dated February 19, 2016.  An opinion was prepared in June 2017.  The examiner found that there was no significant probability that the Veteran's service-connected disabilities proximately caused or aggravated the disabilities resulting in the Veteran's death; or caused or substantially or materially contributed to the Veteran's death.  The examiner rationalized that the Veteran suffered from congestive heart failure due to ischemic cardiomyopathy caused by coronary artery disease, which resulted in his death.  No other heart disability, specifically cor pulmonale or significant pulmonary hypertension, is shown in the record.  

The examiner continued that there was no significant documentation to support significant pulmonary hypertension and even if there had been, this would not be due to asthma or other lung disease, but rather severe left sided disease.  The examiner essentially indicated that any prior medical opinion indicating an association between asthma and diagnosed heart disability was erroneous, unsubstantiated and completely contradicted clinical evidence.  The examiner noted that the scientific evidence listed by a private examiner linking asthma to heart disease has never been published in peer reviewed scientific journal.  The examiner concluded that there was no evidence to support asthma as a cause for atherosclerotic heart disease, which was the cause of the Veteran's heart disability.   

However, the December 2017 private examiner who determined that the Veteran's respiratory symptomatology was consistent with a diagnosis ACOS, found that although the Veteran's pulmonary pathophysiology is complicated by multiple factors, it was clear that the in-service diagnosis of asthma significantly contributed to COPD, which was partially responsible for the Veteran's death in August 2014. 

Thus, based on the medical evidence of record and when resolving the benefit of the doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  Although the VHA opinion as well as prior medical opinions determined that the Veteran's heart disease, which caused his death, was not caused by or aggravated by his service-connected bronchial asthma, none of these opinions addressed whether there was an association between the Veteran's bronchial asthma and COPD.  In this regard, the December 2017 private examiner clearly found that the Veteran's restrictive pulmonary impairment was consistent with a diagnosis of ACOS and that the Veteran asthma significantly contributed to his COPD, which was partially responsible for his death.  The Veteran's death certificate lists COPD as a significant contributing condition.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, in light of the evidence discussed above, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death are met. 



ORDER

The appeal pertaining to the issue of entitlement to service connection for an organic heart disorder other than CAD, to include as secondary to a service-connected disability, for substitution purposes, is dismissed.

The appeal pertaining to the issue of entitlement to SMC based on the need for aid and attendance or being housebound, for substitution purposes, is dismissed.

From January 13, 2006, a 100 percent rating for bronchial asthma is granted, for substitution purposes, subject to the statutes and regulations governing the payment of monetary benefits.

The claim of entitlement to TDIU, for substitution purposes, is dismissed.

Service connection for the cause of the Veteran's death is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


